DETAILED ACTION
This office action is response to 08/23/2021. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 12-25 in Remarks, filed 08/23/2021 with Appeal Brief, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishidai (US 2013/0237189 A1)  in view of Wadhwani (US 2016/0267730 A1), have been fully considered and are persuasive.  Applicant also submitted eTD. These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 10 and 16, the prior art of record, specifically Nishidai (US 2013/0237189 A1) teaches a communication system, a communication method, and a portable machine, and in particular to a communication system, a communication method, and a portable machine which are all related to respective three nodes of a controlled object such as a vehicle, a portable machine, and a portable terminal  (Fig. 1, 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)).
Prior art of record, Wadhwani (US 2016/0267730 A1) teaches a smart key apparatus, comprising: a smart key housing containing: a memory; a component collection in the memory, including: an application identifier (ID) component, user ID component, an original equipment manufacturer (OEM) ID component, a device ID, wherein the device ID is a device associated with the smart key, a smart key secure element component having a unique value, wherein the secure element used to generate any of: encryption keys, encrypted data, secure tokens, and passcodes; a smart key fob component, wherein the smart key fob may subsume previous components; the smart key fob component, stored in the memory, to: register a user ID component with a key server; register a application ID component with a key server; generate a passcode for action at a device referenced by device ID; provide action to device referenced by the device ID (Fig, 2, SmartKey fob 286b, para 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, para 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111 a-c).
However, the prior arts of record fail to teach, make obvious, or suggest, a method comprising: engine control unit of a vehicle that is programmed to accept a tangible first key for starting the vehicle; communicating identifying information about the vehicle and communication networks by obtaining the identifying information from the engine control unit using the interface device, the identifying information including at least a vehicle identification number; determining and programming the engine control unit of the vehicle to accept the replacement key for starting the vehicle using the one or more actions and programming information, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689